COX, Judge
(concurring in part and in the result).
My initial concern with this case is that, as the United States Army Court of Military Review observed, “the military judge ... arbitrarily rejected appellant’s pleas of guilty without adequate inquiry into their providence.” United States v. Shelly, unpublished opinion at 1 (March 17, 1983). This had the effect of depriving appellant of his inalienable right to admit his guilt and if otherwise permitted by Article 45, Uniform Code of Military Justice, 10 U.S.C. § 845, to plead guilty, and to receive the benefit of his plea bargain. More importantly, it deprived appellant of a very good trial tactic, since entering pleas of “Guilty” to two specifications and “Not Guilty” to the others would have lent a certain credence to his defense. One can only speculate as to the spill-over effect appellant may have encountered in being forced to present specious defenses to charges he was willing to concede. However, the Court of Military Review’s remedy of disapproving all punishment except the punitive discharge actually placed appellant in a better position than he would have been in under his original agreement and seems an adequate remedy.
With respect to the wrongful appropriation, the prosecution proceeded on two separate theories of liability. First, they argued that appellant was a principal to the offense, in that he shared Brown’s criminal intent and encouraged Brown to take the vehicle. See para. 156, Manual for Courts-Martial, United States, 1969 (Revised edition). There was considerable evidence, both direct and circumstantial, which supported this theory. If this evidence were believed, appellant and the driver were on a joint venture, and both would be jointly and severally liable as principals for the wrongful appropriation.
The second and more difficult theory was that appellant, as senior occupant in the vehicle (or “vehicle commander”), “had a duty to” prevent or “interfere” with Brown’s commission of the offense. Therefore, appellant’s deliberate “noninterference” amounted to encouragement of the wrongful act, making him a principal. Para. 156, Manual, supra. I agree with Chief Judge Everett’s opinion that there is insufficient evidence to establish this theory-
Although there was sufficient evidence for the prosecution to prevail on the first theory, I am left to speculate as to which theory the court members utilized to decide the case. Therefore, I am forced to conclude that the totality of circumstances deprived appellant of a fair trial on this charge. Ordinarily I would permit a rehearing where there is a valid theory to support the finding of guilty. But since I am convinced that a punitive discharge is justified by the other charges and that no useful purpose would be served by a rehearing, I join the Chief Judge in dismissing the charge. Although I question the need for reassessment of the sentence, I join in the disposition directed by the Chief Judge in order to effect settlement of this case. Accordingly, I concur in the result.